IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Essix Holdings, LLC,                      :
                        Petitioner        :
                                          :
        v.                                :      No. 683 C.D. 2021
                                          :
Michael Dengel                            :
(Workers' Compensation Appeal Board),     :
                       Respondent         :


PER CURIAM



                                     ORDER

             AND NOW, this 12th day of May 2022, it is ordered that the above-
captioned opinion filed on March 25, 2022, shall be designated OPINION, rather
than MEMORANDUM OPINION, and it shall be reported.